
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 509
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2012
			Mrs. Black (for
			 herself, Mrs. Adams,
			 Mr. Akin, Mr. Austria, Mr.
			 Bilirakis, Mrs. Blackburn,
			 Mr. Bonner,
			 Mr. Brooks,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Coffman of Colorado,
			 Mr. Conaway,
			 Mr. Cravaack,
			 Mr. Crawford,
			 Mr. DesJarlais,
			 Mr. Duncan of Tennessee,
			 Mrs. Ellmers,
			 Mr. Fincher,
			 Mr. Fitzpatrick,
			 Mr. Flake,
			 Mr. Fleischmann,
			 Mr. Franks of Arizona,
			 Mr. Garrett,
			 Mr. Gerlach,
			 Mr. Gibbs,
			 Mr. Gohmert,
			 Mr. Gosar,
			 Mr. Griffin of Arkansas,
			 Mr. Guthrie,
			 Mr. Harper,
			 Mr. Harris,
			 Mr. Huizenga of Michigan,
			 Mr. Hultgren,
			 Ms. Jenkins,
			 Mr. Johnson of Ohio,
			 Mr. Sam Johnson of Texas,
			 Mr. Jones,
			 Mr. King of Iowa,
			 Mr. Kinzinger of Illinois,
			 Mr. Labrador,
			 Mr. Lamborn,
			 Mr. Landry,
			 Mrs. Lummis,
			 Mr. Marino,
			 Mr. McClintock,
			 Mr. McCotter,
			 Mr. McHenry,
			 Mr. Miller of Florida,
			 Mr. Mulvaney,
			 Mr. Murphy of Pennsylvania,
			 Mr. Nugent,
			 Mr. Nunnelee,
			 Mr. Palazzo,
			 Mr. Paul, Mr. Pitts, Mr.
			 Pompeo, Mrs. Roby,
			 Mr. Ross of Florida,
			 Mrs. Schmidt,
			 Mr. Schock,
			 Mr. Simpson,
			 Mr. Stivers,
			 Mr. Tiberi,
			 Mr. Walsh of Illinois,
			 Mr. Westmoreland,
			 Mr. Wilson of South Carolina,
			 Mr. Womack,
			 Mr. Young of Florida,
			 Mr. Scalise,
			 Mr. Canseco, and
			 Mr. Quayle) submitted the following
			 resolution
		
		
			January 17, 2012
			Referred to the Committee on the Judiciary
		
		RESOLUTION
		Disapproving of the President’s appointment
		  of four officers or employees of the United States during a period when no
		  recess of the Congress for a period of more than three days was authorized by
		  concurrent resolution and expressing the sense of the House of Representatives
		  that those appointments were made in violation of the
		  Constitution.
	
	
		Whereas article 1, section 5, clause 4 of the Constitution
			 states, Neither House, during the Session of Congress, shall, without
			 the Consent of the other, adjourn for more than three days;
		Whereas a 1993 Justice Department Memorandum, relating to
			 the case of Mackie v. Clinton and formally known as the Memorandum of Points
			 and Authorities in Support of Defendants’ Opposition to Plaintiffs’ Motion for
			 Partial Summary Judgment, states the following: If the recess here at
			 issue were of three days or less, a closer question would be presented. The
			 Constitution restricts the Senate’s ability to adjourn its session for more
			 than three days without obtaining the consent of the House of Representatives …
			 It might be argued that this means that the Framers did not consider one, two
			 and three day recesses to be constitutionally significant.;
		Whereas, on January 4, 2012, President Barack Obama
			 appointed Richard Cordray to be the Director of the Bureau of Consumer
			 Financial Protection and appointed Sharon Block, Terence Flynn, and Richard
			 Griffin to the National Labor Relations Board; and
		Whereas these appointments broke the long-established
			 precedent of Congress being in recess for more than three days before the
			 President can make a recess appointment: Now, therefore, be it
		
	
		That the House of Representatives
			 disapproves of the President’s appointment of four officers or employees of the
			 United States during a period when no recess of the Congress for a period of
			 more than three days was authorized by concurrent resolution and expresses the
			 sense of the House of Representatives that those appointments were made in
			 violation of the Constitution.
		
